Fourth Court of Appeals
                                 San Antonio, Texas
                                       May 12, 2014

                                    No. 04-13-00876-CV

                               IN THE MATTER OF R.D.,

                 From the 289th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-JUV-01230
                      The Honorable Carmen Kelsey, Judge Presiding


                                      ORDER
         The Appellee’s Motion for Extension of Time to file Brief is GRANTED. The appellee’s
brief is due on June 2, 2014.


                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court